Third District Court of Appeal
                               State of Florida

                      Opinion filed December 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-833
                       Lower Tribunal No. 20-22163
                          ________________


               U.S. Security Associates, Inc., et al.,
                                 Appellants,

                                     vs.

                      Eduardo Fernandez, et al.,
                                 Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Charles Johnson, Judge.

     Carlton Fields, P.A., and Matthew J. Conigliaro (Tampa); and Adams
| Coogler, P.A., and Robert L. Newman (West Palm Beach), for appellants.

     Joel S. Perwin, P.A., and Joel S. Perwin; Alan Goldfarb, P.A., and
Alan Goldfarb; and Warrior Law, P.A., and Liah Catanese, for appellees.


Before EMAS, HENDON and MILLER, JJ.

     HENDON, J.
      Affirmed. S. Fla. Coastal Elec., Inc. v. Treasures on Bay II Condo

Ass'n, Inc., 89 So. 3d 264, 267 (Fla. 3d DCA 2012) (“In examining whether

agency exists, the principal's actions are the primary indication of the

relationship, and such examination is generally done by the trier of fact

unless there is indisputably no connection between the principal and the

agent.”); M.S. v. Nova S.E. Univ. Inc., 881 So. 2d 614, 617 (Fla. 4th DCA

2004) (“If the evidence raises any issue of material fact, if it is conflicting, if

it will permit different reasonable inferences, or if it tends to prove the

issue, it should be submitted to the jury as a question of fact to be

determined by it.”); G4S Secure Sols. (USA), Inc. v. Morrow, 210 So. 3d

92, 94 (Fla. 2d DCA 2016) (holding while agency status is generally a

question of fact, it may be decided as a question of law “in those cases

where the party opposing summary judgment is unable to point to any

conflicting facts or inferences to be drawn from the facts.”); Gradia v.

Baptist Hosp., Inc., 345 So. 3d 385, 388 (Fla. 1st DCA 2022) (holding

evidence supporting either an independent contractor or an agency

relationship precluded summary judgment).




                                        2